
	
		III
		111th CONGRESS
		1st Session
		S. RES. 360
		IN THE SENATE OF THE UNITED STATES
		
			November 21, 2009
			Mr. Dodd (for himself,
			 Mr. Cornyn, Mr.
			 Kerry, Mr. Lugar,
			 Mr. Lieberman, Mr. Kirk, Mrs.
			 Shaheen, Mr. Menendez,
			 Mr. Brownback, Mr. McCain, Mr.
			 Brown, Mrs. Feinstein,
			 Mr. Wicker, Mr.
			 Voinovich, Mr. Isakson,
			 Mr. Bond, Mr.
			 Casey, Ms. Mikulski, and
			 Mr. Franken) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the Prime Minister of India, Dr.
		  Manmohan Singh, for his service to the people of India and to the world, and
		  welcoming the Prime Minister to the United States.
	
	
		Whereas, on August 15, 1947, India became a sovereign,
			 democratic nation;
		Whereas the Prime Minister of India, Dr. Manmohan Singh is
			 now the honoree of President Barack Obama’s historic first State Dinner;
		Whereas India is the world’s largest democracy, embracing
			 and upholding fundamental liberties and freedoms, justice, and the rule of
			 law;
		Whereas the 2009 parliamentary elections in India were the
			 world’s largest democratic election to date;
		Whereas India is a multi-ethnic, multi-cultural, and
			 multi-religious society that promotes tolerance, diversity, and
			 equality;
		Whereas the 100,000 Indians who are studying in the United
			 States and the 2,500,000 Americans of Indian descent living in the United
			 States, including Nobel Laureates, artists, business leaders, journalists, and
			 public servants, have contributed enormously to the rich social, political, and
			 economic fabric of the United States;
		Whereas cooperation between the United States and India in
			 the areas of science and technology, our advancement of security and defense,
			 and our commitment to clean energy continue to strengthen the bond between the
			 two countries and enhance mutual admiration;
		Whereas India serves as a pivotal and effective partner in
			 ensuring international peace and security and is the third largest contributor
			 of personnel to United Nations peacekeeping missions;
		Whereas, since the liberalization of India's economy in
			 1991, bilateral trade has increased and benefitted both India and the United
			 States;
		Whereas, the market economy in India has contributed to
			 increased economic opportunities, reduced poverty, and accompanying stability;
			 and
		Whereas a strong relationship between the people and
			 governments of the United States and India, based on mutual trust and respect,
			 will enable the countries to more closely collaborate across a broad spectrum
			 of interests, such as global peace and prosperity, counterterrorism, defense,
			 nonproliferation, economic prosperity, energy and climate change, education,
			 scientific research, outer space, public health, and agriculture: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)warmly welcomes
			 the Prime Minister of India, Dr. Manmohan Singh, on his official state
			 visit;
			(2)believes that
			 together, the governments of India and the United States can bring immense
			 benefits to their people and make enormous contributions to addressing the
			 global challenges of the 21st century;
			(3)looks forward to
			 the continuing progress in relations between India and the United States;
			 and
			(4)appreciates the
			 contributions of Americans of Indian descent and desires closer relations
			 between the people of the United States and the people of India.
			
